PER CURIAM.
This is an election contest action. The trial court dismissed plaintiffs’ amended notice of contest and they appeal.
This action arises out of an election held April 5, 1966, in the City of Clinton, Henry County, Missouri. The four appellants were unsuccessful candidates for elective offices. The term of office of each respondent declared elected at such election has now expired and the issues have thereby been rendered moot. Consequently, a decision on the merits in this case would serve no useful purpose. The appeal is therefore dismissed.
SHANGLER, J., not participating.